                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 Marcus Angelo Caples-Guerra,                                  Civil No. 19-cv-1423 (PJS/TNL)

                        Plaintiff,

 v.                                                                 ORDER

 State of Minnesota, et al.,

                        Defendants.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated June 18, 2019 (ECF No. 5), along with all the files and records, and no objections to

said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1.      This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §

               1915(e)(2)(B).

       2.      The application to proceed in forma pauperis of plaintiff Marcus Angelo Caples-

               Guerra (ECF No. 2) is DENIED.

       3.      Caples-Guerra’s motion to restore rights (ECF No. 3) is DENIED AS MOOT.

       4.      Caples-Guerra’s motion to discharge debt (ECF No. 4) is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




Date: 7/11/19                                       s/Patrick J. Schiltz
                                                    The Honorable Patrick J. Schiltz
                                                    United States District Court Judge
                                                    for the District of Minnesota
